RENDERED: AUGUST 20, 2021; 10:00 A.M.
                           NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                              Court of Appeals

                                  NO. 2020-CA-0618-MR


GARRY BAKER, JR.                                                  APPELLANT



                     APPEAL FROM BELL CIRCUIT COURT
v.                 HONORABLE ROBERT V. COSTANZO, JUDGE
                          ACTION NO. 14-CR-00066



COMMONWEALTH OF KENTUCKY                                            APPELLEE



                                         OPINION
                                        AFFIRMING

                                       ** ** ** ** **

BEFORE: COMBS, JONES, AND McNEILL, JUDGES.

JONES, JUDGE: Garry Baker, Jr., appeals from the Bell Circuit Court’s order

denying his motion to vacate his sentence pursuant to RCr1 11.42. After a

thorough review of the record, we affirm.




1
    Kentucky Rules of Criminal Procedure.
                                       I. BACKGROUND

             On the evening of February 13, 2014, Baker was playing cards at his

home with his adult sons Joshua Baker (Joshua) and Garry Baker, III (Garry III),

as well as Garry III’s son, Allen. Sandra Davis, a longtime girlfriend of Baker’s,

was also present. Eventually, Garry III and Allen left for their home, which was

next door to Baker’s residence. After the two left, Baker and Joshua began an

argument which escalated to a physical confrontation. The conflict concluded

when Baker stabbed Joshua in the chest with a kitchen knife. At some point during

the altercation, Sandra ran to Garry III’s home to get help. When police arrived at

the scene, they found Joshua’s body on the floor of the living room and Garry III

frantically trying to aid his brother. Police also saw Baker sitting in his armchair,

with the kitchen knife on the floor at his feet. Emergency medical personnel

determined that Joshua was dead at the scene, and Baker was arrested and charged

with murder.

             During Baker’s trial, the Commonwealth presented testimony from

the investigating officers, first responders, the coroner, the medical examiner,

Garry III, Garry III’s wife, and Allen. The Commonwealth also presented

testimony from Sandra Davis, the only person other than Baker and Joshua present

at the time of the incident. Sandra has some speech difficulty and an unspecified

learning disability. In her testimony, Sandra said she heard the two engage in an



                                          -2-
argument in which Joshua told Baker he was a “bad daddy.” She testified she then

saw Baker pick up and begin “swinging” the knife. She stated she did not actually

witness Baker stab Joshua because she ran to get help. When she came back,

Joshua was on the floor. During both direct questioning and on cross-examination,

Sandra admitted to giving two different accounts of the incident to police during

their investigation. In essence, Sandra’s first statement inculpated Baker, while her

second statement recanted the first. She further admitted that she lied in portions

of both previous accounts to police, and she was instructed to do so by Baker’s

mother, who was deceased at the time of the trial.

                Baker testified in his own defense, admitting that he stabbed Joshua

but insisting he did so as a matter of self-protection. Baker claimed Joshua shoved

him to the ground and threatened to kill him with his bare hands. Baker’s

attorneys also performed a physical demonstration of how the struggle occurred,

while Baker described how Joshua had been choking him. However, police

investigators testified there was no evidence of a struggle at Baker’s home other

than the single stab wound on the victim, and Baker did not show signs of having

been beaten or choked after the incident.

                The jury found Baker guilty of wanton murder2 and fixed his sentence

at twenty-four-years’ imprisonment. On August 21, 2015, the trial court entered its


2
    Kentucky Revised Statute (KRS) 507.020(1)(b).


                                             -3-
final judgment and sentence in accord with the jury’s recommendation. Baker

filed a notice of appeal to the Kentucky Supreme Court from the conviction, but he

moved to dismiss his direct appeal for reasons not disclosed by the record. The

Kentucky Supreme Court granted Baker’s motion to dismiss.3 Then, in February

2017, Baker filed a pro se motion to vacate his sentence pursuant to RCr 11.42.

The trial court denied the motion on grounds that Baker had failed to verify the

memorandum containing his arguments.

              Baker subsequently refiled his RCr 11.42 motion, this time with the

proper verification, in which he asserted several claims of ineffective assistance of

counsel. On February 11, 2020, the trial court once again denied the motion

without a hearing. In its order, the trial court found that counsel’s purported errors

did not prejudice Baker and determined “the Defendant raises some arguable

points as to counsel’s performance, but none rise [sic] to the level of affording the

Defendant the extraordinary relief of which [sic] he asks.” (Record (R.) at 239.)

This appeal followed.

                                        I. ANALYSIS

              A successful petition for relief under RCr 11.42 based on ineffective

assistance of counsel must survive the twin prongs of “performance” and

“prejudice” provided in Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052,

3
  The Kentucky Supreme Court’s order granting dismissal in Baker v. Commonwealth, No.
2015-SC-000503-MR (Ky. Feb. 12, 2016), may be found on page 83 of the record on appeal.


                                           -4-
80 L. Ed. 2d 674 (1984), accord Gall v. Commonwealth, 702 S.W.2d 37 (Ky.

1985). The “performance” prong of Strickland requires as follows:

             Appellant must show that counsel’s performance was
             deficient. This is done by showing that counsel made
             errors so serious that counsel was not functioning as the
             “counsel” guaranteed the defendant by the Sixth
             Amendment, or that counsel’s representation fell below
             an objective standard of reasonableness.

Parrish v. Commonwealth, 272 S.W.3d 161, 168 (Ky. 2008) (internal quotation

marks and citations omitted). The “prejudice” prong requires a showing that

“counsel’s errors were so serious as to deprive the defendant of a fair trial, a trial

whose result is reliable.” Commonwealth v. McGorman, 489 S.W.3d 731, 736

(Ky. 2016) (quoting Strickland, 466 U.S. at 687, 104 S. Ct. at 2064).

             Both Strickland prongs must be met before relief pursuant to RCr

11.42 may be granted. “Unless a defendant makes both showings, it cannot be said

that the conviction . . . resulted from a breakdown in the adversary process that

renders the result unreliable.” Strickland, 466 U.S. at 687, 104 S. Ct. at 2064.

This is a very difficult standard to meet. “Surmounting Strickland’s high bar is

never an easy task.” Padilla v. Kentucky, 559 U.S. 356, 371, 130 S. Ct. 1473,

1485, 176 L. Ed. 2d 284 (2010). We review counsel’s performance under

Strickland de novo. McGorman, 489 S.W.3d at 736.

             Baker abandons most of his asserted arguments before the trial court

and now presents two arguments on appeal. First, he argues his trial counsel was


                                          -5-
ineffective for failing to challenge Sandra Davis’s competency as a witness. He

argues Sandra’s “limitations were apparent during her testimony,” and the

Commonwealth “pointed out to the court that [she] had mental limitations” when it

asked for leeway to ask leading questions. (Appellant’s Brief at 6.) Baker also

asserts Sandra’s testimony was highly prejudicial because she was the only witness

to the incident and, without her testimony, there was a reasonable probability that

the jury would have accepted his self-protection defense.

               As a general rule, KRE4 601(a) provides that “[e]very person is

competent to be a witness except as otherwise provided in these rules or by

statute.” A witness lacking competency is one who “(1) lacks the capacity to

accurately perceive the matters about which he proposes to testify; (2) lacks the

capacity to recall facts; (3) lacks the capacity to express himself so as to be

understood; and (4) lacks the capacity to understand the obligation to tell the

truth.” Huddleston v. Commonwealth, 542 S.W.3d 237, 244 (Ky. 2018) (citing

KRE 601(b)(1)-(4); J.E. v. Commonwealth, 521 S.W.3d 210, 214 (Ky. App.

2017)). “The determination of a witness’s competence to testify falls within the

discretion of the trial court[,]” and “the burden of rebutting the presumption of

competency is on the party seeking exclusion of the witness’[s] testimony.”

Huddleston, 542 S.W.3d at 244 (citations omitted). Finally, “[a]n appellate court


4
    Kentucky Rules of Evidence.


                                          -6-
may consider a trial court’s competency determination from a review of the entire

record, including the evidence subsequently introduced at trial.” B.B. v.

Commonwealth, 226 S.W.3d 47, 49 (Ky. 2007) (citation omitted).

              After reviewing the record, we agree with Baker that Sandra appeared

to have some intellectual disability. However, we are not convinced that her

limitations would have led to the trial court’s finding her incompetent to testify,

even if trial counsel had made the appropriate motion. The requirements for

witness competency are minimal. In Huddleston, for example, our Supreme Court

affirmed the trial court when it found a six-year-old child competent to testify

regarding events he witnessed when he was three years old. 542 S.W.3d at 243-44.

As succinctly put by Professor Lawson, “findings of incompetence are sure to be

rare.” ROBERT G. LAWSON, THE KENTUCKY EVIDENCE LAW HANDBOOK § 3.05[1]

(2003); see also FEDERAL RULES OF EVIDENCE 601, Advisory Committee’s Note

(“A witness wholly without capacity is difficult to imagine.”).5

              Although Sandra required assistance to testify, in the form of some

leading questioning by the Commonwealth, there is no indication that she was

unable to perceive and recollect facts, and there was no indication she did not



5
  For discussions relating to these principles, see Kelly v. Commonwealth, No. 2004-SC-000786-
MR, 2006 WL 3386636 (Ky. Nov. 22, 2006); Cardenas v. Commonwealth, No. 2017-CA-
001904-MR, 2019 WL 2323746 (Ky. App. May 31, 2019). We do not cite these unpublished
cases as authority but only for consideration pursuant to Kentucky Rule of Civil Procedure (CR)
76.28(4)(c).


                                             -7-
understand her obligation to tell the truth. Indeed, she expressed regret for stating

her previous falsehoods to the police. Based on these factors, it is highly unlikely a

motion to disqualify Sandra’s testimony on the basis of competence would have

succeeded. Accordingly, pursuant to the first prong of Strickland, we do not

consider trial counsel’s failure to move to disqualify Sandra’s testimony

constituted defective performance.

             In addition, Sandra’s testimony did not prejudice Baker under

Strickland’s second prong. Sandra’s testimony on the stand was that she did not

actually see Baker stab his son. When confronted about her previous statements,

Sandra admitted to lying to police on multiple occasions prior to trial. Despite

Baker’s assertions regarding its prejudicial effect, we deem Sandra’s testimony to

have been equivocal at best. Her admitted tendency to prevaricate in her previous

sworn statements effectively limited the impact of her testimony on the jury.

“[C]ounsel is constitutionally ineffective only if performance below professional

standards caused the defendant to lose what he otherwise would probably have

won.” Brown v. Commonwealth, 253 S.W.3d 490, 499 (Ky. 2008) (citations

omitted). We discern no grounds for ineffective assistance of trial counsel under

either prong of Strickland.

             In his second argument on appeal, Baker contends he suffered

ineffective assistance of appellate counsel (IAAC) when he moved to dismiss



                                         -8-
Baker’s matter-of-right appeal to the Kentucky Supreme Court. For an IAAC

claim to succeed,

             the defendant must establish that counsel’s performance
             was deficient, overcoming a strong presumption that
             appellate counsel’s choice of issues to present to the
             appellate court was a reasonable exercise of appellate
             strategy. . . . [T]he defendant must also establish that he
             or she was prejudiced by the deficient performance,
             which, as noted, requires a showing that absent counsel’s
             deficient performance there is a reasonable probability
             that the appeal would have succeeded.

Hollon v. Commonwealth, 334 S.W.3d 431, 436-37 (Ky. 2010).

             Baker’s IAAC claim cannot succeed for multiple reasons. In his brief,

Baker contends Sandra’s competence to testify as a witness is an issue which

appellate counsel should have raised on direct appeal. However, in his pro se RCr

11.42 motion to the trial court, Baker did not make this argument. Instead, he

asserted his trial counsel was so ineffective, and suffered so many failures of

memory, that appellate counsel should have been able to identify appropriate

grounds for error. (R. at 210.) This vague assertion violated RCr 11.42, which

requires the movant to “state specifically the grounds on which the sentence is

being challenged and the facts on which the movant relies in support of such

grounds.” Roach v. Commonwealth, 384 S.W.3d 131, 140 (Ky. 2012) (quoting

RCr 11.42(2)). Failure to do so “warrant[s] a summary dismissal of the motion.”

Id.



                                         -9-
             Furthermore, the disparity between the IAAC claim raised before the

trial court and the claim raised before us on appeal means this claim is not properly

preserved for our review. “Our jurisprudence will not permit an appellant to feed

one kettle of fish to the trial judge and another to the appellate court.” Owens v.

Commonwealth, 512 S.W.3d 1, 15 (Ky. App. 2017) (footnote omitted). We may

not review grounds raised for the first time on appeal. “The Court of Appeals is

without authority to review issues not raised in or decided by the trial court.”

Regional Jail Authority v. Tackett, 770 S.W.2d 225, 228 (Ky. 1989). Even if we

could review the IAAC issue as raised in Baker’s brief, however, we deem the

issue contesting Sandra’s competency to testify would not have succeeded on

direct appeal for the aforementioned reasons.

                                    II. CONCLUSION

             For the foregoing reasons, we affirm the Bell Circuit Court’s order

denying relief under RCr 11.42.

             ALL CONCUR.



BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE:

Andrea Reed                               Daniel Cameron
Frankfort, Kentucky                       Attorney General of Kentucky

                                          Ken W. Riggs
                                          Assistant Attorney General
                                          Frankfort, Kentucky


                                         -10-